Citation Nr: 1725827	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-22 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for patellofemoral syndrome, right knee.

2.  Entitlement to a rating greater than 10 percent for patellofemoral syndrome, left knee. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from March 1989 to April 1990.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in  St. Petersburg, Florida (hereinafter, Agency of Original Jurisdiction (AOJ)).  The AOJ "granted" "service connection" for patellofemoral syndrome, right and left knee, and assigned an initial 10 percent rating per knee, effective October 5, 2009.  The Veteran had previously been granted service connection for bilateral patellofemoral syndrome and assigned a noncompensable rating.
The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a December 2016 travel board hearing.  A transcript of that hearing is of record. 
The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).
The Board notes that the Veteran, through representation submitted additional evidence, namely vocational rehabilitation records after the June 2013 statement of the case, and no waiver of RO consideration accompanied.  Relevantly, Section 7105(e) provides that, the Board will initially review any evidence that the appellant or his/her representative submits with or after the filing of a Substantive Appeal received on or after February 2, 2013; section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which will enhance efficiency in the appeals process.  As the Veteran's substantive appeal was received in July 2013, there is no present procedural deficiency. 

The Veteran seeks entitlement to separate ratings in excess of 10 percent for service-connected patellofemoral syndrome of the right and left knee.  The Veteran also seeks entitlement to a TDIU, as he asserts his patellofemoral syndrome renders him unable to maintain employment as a truck driver.  

Pertinent to the claim, the Veteran underwent VA examination in February 2010, in which the examiner noted that the Veteran experienced weakness, decreased mobility, problems with lifting and carrying, and pain.  Additionally, the examiner noted that the Veteran intermittently used a knee brace, as he displayed decreased flexion, 0 to 135 degrees, but normal extension, bilaterally. 

At his December 2016 hearing, the Veteran testified that his knee condition had likely worsened since his last VA examination. Specifically, the Veteran stated that his knees hurt all day, with a constant pain level of a 7-8, which radiates to his toes causing a tingling experience.  The Board is not required to seek a new VA medical examination based solely on the mere passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83   (2007).  However, a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Weggenmann v. Brown, 5 Vet. App. 281, 284   (1993) ("Where an appellant claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of appellant's current condition, the VA's duty to assist includes providing a new examination.")  (emphasis added).  Reexaminations will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a) (2016).  As such, the Veteran should be afforded an additional VA examination to determine the current severity of his patellofemoral syndrome, bilateral knee disability. 

In this regard, the Veteran was previously scheduled for a VA examination in February 2017 to assess his knee disability; but the record notes that he failed to appear.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to his claim, he also has a duty to assist and cooperate with VA in developing evidence.  "The duty to assist is not always a one-way street.  If a [V]eteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran is hereby notified that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

Lastly, as a claim for a TDIU is part and parcel with a claim for an increased rating, the issues are inextricably intertwined inasmuch that a grant of increase could affect the outcome of this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, further consideration of the claim must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including obtaining any VA and private treatment records since the June 2013 statement of the case, including any records from the Miami Institute for Joint Reconstruction. 

2.  Afford the Veteran an appropriate VA examination to determine the severity of his patellofemoral syndrome of the right and left knees.  Additionally, the examiner must include range of motion testing in the following areas: 

* Active motion; 
* Passive motion; 
* Weight-bearing; and
* Non-weight-bearing. 

The examiner is specifically requested to describe any workplace impairments caused by the right and left knee disabilities in terms of capacity to sit, stand, drive etc., during a normal workday, including whether such impairments preclude the Veteran from working in the capacity as a truck driver. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completion of the above, the AOJ should review the expanded record and determine if an increased evaluation and a TDIU are warranted.  If such benefits remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

